PER CURIAM.
Jane M. Creedon appeals her convictions for possession of methamphetamine, misdemeanor possession of cannabis and possession of drug paraphernalia. Based on the unique facts presented in the case, we agree with Creedon’s argument that the trial court erred in denying her motion to suppress. The record does not support a finding that Creedon’s consent was freely and voluntarily given.
Accordingly, we reverse and remand with directions to the trial court to grant *486Creedon’s motion to suppress and to discharge her.
THREADGILL, A.C.J., and BLUE, and FULMER, J., Concur.